Marston, C. J.
We are of opinion that there was no such tender made as would discharge the mortgage lien, much less entitle the complainants to the statutory penalty. The place where the tender was made and the circumstances attending the same, show that there was no willful refusal by the defendant to receive the amount due, while he did decline going into other matters of dealing between himself and the complainant, and he afterwards and before any posts were incurred offered to receive the amount due on the mortgage note.
In view of all 'the facts we think complainants should be permitted to redeem, the bill in this case having been filed before the time for redemption expired, upon paying the amount of the note with interest thereon at the rate therein prescribed, together with the costs of foreclosure, with interest thereon, but not the attorney’s fee provided for in the mortgage.
The defendant herein should recover full costs in both courts.
The other Justices concurred.